DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-17-2021 has been entered.
Election/Restrictions
Applicant's election with traverse of the invention of claims 1-14 in the reply filed on 05-20-2019 is acknowledged.  The traversal is on the ground(s) that they belong to a list of special exceptions in paragraph b of 37 CFR 1.475 that do not require that the inventions share a “special technical feature”.  This is not found persuasive because there is no special exception to the requirement that the inventions must share a “special technical feature”. 37 CFR 1.475 paragraph a states “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features”.  However, as stated in paragraph c, even if the inventions share some special technical feature, unity of invention may still not be present if the inventions do not belong to the specifically listed combinations of categories of invention found in paragraph b.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05-20-2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallmark (US 20120276435) in view of Fang (Phys. Chem. Chem. Phys., 2011, 13, 14457-14461) in view of Schaefer (US 20130306608) in view of Banas (US 4002877).

Claims 1, 4, 5, 8, and 9: 
Hallmark is directed towards a process for cutting separation membranes used for batteries, specifically teaching laminating two separation membranes (separators) together (bonding them together) then using laser radiation to cut the separator membranes (abstract).  Hallmark does not specifically teach that the separation membranes are polyolefin base material that has been coated.
Fang is also directed towards separation membranes (separators) used for battery applications (title), and it specifically teaches separation membranes which are polyolefin base membranes (e.g. polyethylene|polypropylene) which are coated on both of their surfaces (and in their pores) with a layer of nanoparticles, such as silica nanoparticles (pg 14458, left column).  It further teaches that such separation membranes offer improved wetting and provide improved durability (retaining more charge capacity after 100 cycles) to the batteries they are used in (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such coated separation membranes in the process of Hallmark in order to produce batteries with improved wetting and durability.
Hallmark further teaches that the output power of the laser should be controlled to supply sufficient energy to the separators for a particular scanning speed in order to effectively cut the separator layers [0057], that is, the output power of the laser, and thus its capacity, is a result effective variable that should be adjusted and chosen so that it will produce sufficient energy to effectively cut the separator material.  Lower laser output capacities are required for slower scanning speeds or for separators that cut more easily.
While Hallmark teaches it is a result effective variable that will be controlled to a desired level, it does not provide an example of the power level.
Schaefer also teaches a method of using laser radiation to cut a separation membrane [0007] for a battery [0008].  Though it is clear that the separator is a membrane (that is how battery separators function to allow the battery to operate) the separator is further taught to be made from separate fibers which are melted together only at the cutting edges, so it is obvious for the rest of the separator to include a porous membrane structure at least from the discontinuity between the fibers [0024].  Schaefer further exemplifies as a possible laser parameter, but does not require, using a laser capable of outputting 1 to 20kW of power [0019], which is somewhat higher capacity than claimed by applicant, but which also shows that these cutting lasers can effectively work over very broad power ranges.  Also, as discussed above, Hallmark teaches that the power level is a result effective variable that will be controlled to cut the required separation membrane.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “50 to 500W” or “50 to 200W”  (claim 8) or “50 to 100W” (claim 9) through process optimization to cut the specific separator layers chosen at the set scanning speed, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)
Hallmark does not specifically teach the laser’s pulsing frequency.
Schaeffer further teaches that the cutting laser is a pulsed laser which is taught to have a range of pulse repetition rates, [0019] Schaefer teaches pulse repetition rates of 40kHz to 5000kHz, specifically teaching 500kHz as a useful repetition rate [0019], which overlaps with applicant’s claimed ranges for this parameter
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use pulse repetition rates in the claimed range for the separation membrane cutting laser of Hallmark because they were known to the art and taught to be effective for this very purpose and doing so would produce no more than predictable results (claim 1, 4, and 5).
Schaefer teaches cutting separators for batteries, and it teaches it is preferred to use separators made with thermoplastic materials [0017-0018], but it does not specifically teach making a separator from 10 or more laminated membranes in contact with each other
Banas is directed towards laser cutting polymer layers (abstract).  It teaches that by cutting multilayered stacks of many sheets (laminated in contact with each other) together, the throughput of the laser cutting system can be dramatically improved (col 2, lines 33-57).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a multilayerd stack of 10 or more membranes laminated together in direct contact to be laser cut, in order to increase the throughput of the laser cutting system(claim 1).
Claim 2-3: Schaefer teaches particularly preferred cutting speeds of 500-4000mm/s [0020], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Claim 6: Schaefer does not specifically teach using a CO2 laser for its cutting system.
Hallmark is also directed towards using lasers to cut separators used for batteries [0001].  However, it specifically teaches that CO2 lasers were known to be effective for these cutting systems [0060].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a CO2 laser as the laser of Schaefer because it was taught by the prior art to be known and effective for laser cutting systems for cutting battery separators and doing so would produce no more than predictable results (claim 6)
Claims 10-11: Schaefer teaches using laser wavelengths of 400nm to 1300nm, which substantially overlaps with applicant’s claimed range of 300 to 1200nm [0019].  Schaefer 
Claim 12: Schaefer teaches using a laser spot size that is less than 300 microns [0019], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Claim 14: Schaefer does not teach the shape of the separator membrane as being irregular.  However, Hallmark teaches that the separator membrane can be any shape, but matches the shape of the electrochemical component it is used with [0046], and further teaches making the electrochemical component not only rectangular, but also circular or other shapes that are interpreted to be irregular shaped [0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an irregularly shaped separator membrane, such as a circular one, in Schaeffer in order for it to match irregularly shaped battery (electrochemical components) it is used to form, since it was taught to match the component and such irregularly shaped components were taught to be desirable in the prior art and would produce no more than predictable results.
Response to Arguments
Applicant's arguments filed 06-29-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
The banas reference has been applied to teach the benefits of laser cutting multilayered stacks of the membranes.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712